Title: To George Washington from Henry Knox, 11 December 1794
From: Knox, Henry
To: Washington, George


        
          Sir
          Department of War December 11th 1794
        
        Notwithstanding the agreeable view of affairs transmitted by Governor Blount I have the mortification of submitting to you a letter of more recent date of quite a contrary complexion which I presume is authentic. I have the honor to be with perfect respect Your obed. Servant
        
          H. Knoxsecy of War
        
      